DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 4, 2020 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18, 20-22, 27, 29, 42, and 43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claim 18 contains the phrase “the…glass fiber mat” in lines 13-14, but this lacks antecedent basis.  It should be provided with antecedent basis in lines 3-4.  Claim 18 differs from 
Additionally, in light of the fact that claim 18 requires glass fibers, the various materials that are not glass fibers in claim 22 contradict claim 18.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 10, 11, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mutch (US 3,832,427) in view of Ishida (US 5,294,461).
As to claim 1, Mutch teaches a method of making a fiber-containing thermoplastic prepreg (2:1; 6:40-48). 
Mutch teaches providing continuously a plurality of fibers arranged into a continuous (6:65-7:8) woven or non-woven mat (6:40-48; 3:65-66). 
Mutch teaches applying a reactive resin composition dispensed from a sheet die (Fig. 1, item 1) onto the continuous (6:66-67) woven or non-woven mat (6:40-48; 3:65-66) to make a mixture of the continuous woven or non-woven mat and the reactive resin composition (6:48-48).
Mutch teaches the reactive resin composition can be selected from one that comprises monomers or oligomers (12:3) capable of polymerizing into a polymerized resin matrix (12:24), 
Mutch teaches continuously forming a fiber-containing thermoplastic (2:1) prepreg (6:40-50; Example 1) and in a separate embodiment, providing a heated tunnel to polymerize a resin composition (12:17-19).  
Mutch is silent to glass fibers and cutting.  
In a similar process, Ishida continuously applies a reactive composition to continuous glass mats (Fig. 2, item 28; 5:16) and heats continuously to a polymerization temperature (4:21-26), which would inherently continuously form a fiber-resin amalgam comprising the reinforcement and polymerized matrix.  Ishida teaches a Nylon-6 (7:12) polymer, also known as polyamide-6.  Ishida inherently forms the thermoplastic prepreg continuously and cuts segments (Fig. 2, items 23, 22).
It would have been prima facie obvious to one of ordinary skill in the art to incorporate these features from Ishida into Mutch because (a) Mutch teaches/suggests fibers and Ishida provides a known or interchangeable substitute fiber reinforcement within the suggestion of Mutch, and (b) Ishida’s cutting would be desirable improvements that would provide cut sheets as taught/suggested by Mutch (2:11).
As to claim 6, 10, and 11, Mutch teaches forming nylon from caprolactam (12:4) and additional components (12:5 and 12:8-9) interpreted to be a polymerization catalyst.  Mutch does not teach the specific polyamide number.  However, Ishida teaches a similar process for making a fiber-containing thermoplastic prepreg comprising continuously providing a plurality of glass fibers (5:63) and a reactive composition formed from an inherently monomeric E-caprolactam (5:56) and an initiator/catalyst (7:31-33) found exclusively in the reactive in the reactive 
As to claim 14, Mutch teaches a die that meets the claimed sheet die and dispensing the melted resin (12:15).  The melting at 100C taught by Mutch (12:12) is interpreted to be below the polymerization temperature.  Mutch also teaches dispensing onto a continuous woven mat (6:40-67).  Ishida teaches the glass fiber as set forth in the rejection of claim 1.  

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Mutch (US 3,832,427) in view of Ishida (US 5,294,461) and further in view of Tripathy (Macromolecules, Vol. 38 (2005), pp. 709-715).  Mutch and Ishida teach the subject matter of claim 1 above under 35 U.S.C. 103.
As to claims 12 and 13, Mutch and Ishida appears to be silent to cyclic butylene terephthalate and forming polybutylene terephthalate.  However, Tripathy teaches cyclic butylene terephthalate specifically for use in composite applications.  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to substitute the Tripathy resin into the modified Mutch process in view of the fact that Mutch provides a resin polymerized in situ to form a composite material, and one would have recognized the similar in situ polymerized material in the Tripathy composite as a substitutable alternative.

Claims 18, 22, 27, 29, 42 and 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mutch (US 3,832,427) in view of Ishida (US 5,294,461) and Ballwin (US 3,451,963).
As to claims 18, 22, 27, 42, and 43, Mutch teaches a method of making a fiber-containing thermoplastic prepreg (2:1; 6:40-48). 
Mutch teaches providing continuously a plurality of fibers arranged into a continuous (6:65-7:8) woven or non-woven mat (6:40-48; 3:65-66). 
Mutch teaches applying a reactive resin composition dispensed from a sheet die (Fig. 1, item 1) onto the continuous (6:66-67) woven or non-woven mat (6:40-48; 3:65-66) to make a mixture of the continuous woven or non-woven mat and the reactive resin composition (6:48-48).
Mutch teaches the reactive resin composition can be selected from one that comprises monomers or oligomers (12:3) capable of polymerizing into a polymerized resin matrix (12:24), and the reactive resin composition includes a polymerization agent that is found exclusively in the reactive resin composition (12:4-8).  
Mutch teaches continuously forming a fiber-containing thermoplastic (2:1) prepreg (6:40-50; Example 1) and in a separate embodiment, providing a heated tunnel to polymerize a resin composition (12:17-19).  
Mutch is silent to lactam salt polymerization agent (as further defined in instant claims 42 and 43) and cutting.  Mutch is also silent to the glass fibers in claim 22.
Regarding the lactam salt polymerization agent, Ballwin teaches a similar process in which a polyamide polymerization process is performed using polymerization agents contained exclusively in a reactive resin mixture.  Ballwin teaches mixing a molten monomeric (4:72) 
Regarding the cutting and glass fibers, Ishida provides a similar process where a reactive composition is continuously applied to continuous glass mats (Fig. 2, item 28; 5:16) and heats continuously to a polymerization temperature (4:21-26).  Ishida teaches a Nylon-6 (7:12) polymer, also known as polyamide-6.  Ishida inherently forms the thermoplastic prepreg continuously and cuts segments (Fig. 2, items 23, 22).  It would have been prima facie obvious to one of ordinary skill in the art to incorporate the cutting from Ishida into Mutch because Ishida’s cutting would be desirable improvements that would provide cut sheets as taught/suggested by Mutch (2:11).  It would have been prima facie obvious to one of ordinary skill in the art to incorporate the glass fibers from Ishida into Mutch as an obvious interchangeable substitute for the Mutch fibers.
As to claim 29, Mutch teaches a die that meets the claimed sheet die and dispensing the melted resin (12:15).  The melting at 100C taught by Mutch (12:12) is interpreted to be below .  

Claims 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Mutch (US 3,832,427) in view of Ishida (US 5,294,461) and Ballwin (US 3,451,963), and further in view of Cochran (US 5,116,216).  Mutch, Ishida, and Ballwin teach the subject matter of claim 18 above under 35 U.S.C. 103.
As to claims 20 and 21, Mutch is silent to the additional steps recited in claims 20 and 21.  
However, Cochran teaches a process where thermoplastic prepregs, which may contain polyamides (6:60-64) similar to those that would result from the modified Mutch process, are stacked to be adjacent to one another and placed or applied to a mold (Fig. 3, item 71), heated to at least partially melt the thermoplastic matrix (6:11-12), and pressed to inherently bond the prepregs to one another (claim 1, step c.).  This constitutes a step of integrating one layer with another.  Since Cochran teaches a thermoplastic matrix, it is necessarily a polymerized resin matrix.  
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to incorporate the Cochran forming process into the modified Mutch process motivated by the desire to provide a final shape to the flat material resulting from the Mutch process. 



Response to Arguments

Applicant is invited to contact the Examiner to discuss the Mutch reference as it applies to the amended claims in this case.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J DANIELS whose telephone number is (313)446-4826.  The examiner can normally be reached on Monday-Friday, 8:30-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/MATTHEW J DANIELS/            Primary Examiner, Art Unit 1742